MEMORANDUM **
Jaime Calanda Cadatal, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ (the “BIA”) order denying his motion to reopen proceedings. We affirm the BIA’s decision and deny the petition for review.
Our jurisdiction is limited to the BIA’s decision. See Elnager v. U.S. INS, 980 F.2d 784, 787 (9th Cir.1991). Here, the BIA denied Cadatal’s motion to reopen as untimely. It alternatively denied Cadatal’s motion because it did not seek reopening based upon new evidence regarding the underlying case. In his present petition, Cadatal does not show that he did, in fact, offer new facts to the BIA. His failure to allege new facts was an adequate ground, by itself, for the BIA’s denial of his motion to reopen. See Chae Kim Ro v. INS, 670 F.2d 114, 116 (9th Cir.1982).
In addition, Cadatal waives any challenge to the BIA’s order denying reconsideration by failing to address that issue in his brief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
Petition for Review DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.